Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/IB2019/051515  02/26/2019, which claims benefit of the foreign application: INDIA IN201821007142 02/26/2018.
2. 	Claims 1-10 are pending in the application.  	
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

3. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-10 are rejected under 35 U.S.C. 103(a) as being obvious over
Alam et al. US 5,036,060, Francis et al. US 4,659,699, Baheti et al., J Excipients and Food Chem., 2010, 1(1): 41-54, and Beijnen et al., J. Parenter. Sci. Technol., 1992, 46(4): 111-16.
  Applicant claim a stable lyophilized composition of Cyclophosphamide prepared by a process comprising controlled lyophilization, wherein the annealing step is done at a temperature above 0 °C, see clam 1. Dependent claims 2-7 further limit the scope of composition, i.e., specific annealing temperature, bulking agent, moisture and reconstituted time in claims 2-7.
Applicants claim a process for preparation of a stable lyophilized composition comprising the steps of:  i) Preparing a bulk solution comprising cyclophosphamide, mannitol, and water for injection, ii) Filling the bulk solution into vials, which are then rubber stoppered,
iii) Loading the vials of step ii) into Lyophilizer at a temperature of about 5 to 25 °C,
iv) Performing the freezing step at a controlled temperature in the Lyophilizer, wherein annealing step is performed at a temperature from about 2 °C to 15 °C, followed by freezing at about -45 °C,
v) Performing the drying step to produce the stable lyophilized composition, see claim 8.
Applicants claim a stable lyophilized composition of Cyclophosphamide, wherein the moisture content of the composition is not less than about 3.5% W/W, and wherein the composition remains stable for at least three months upon storage at a temperature between 2 °C to 25 °C, see claim 9.
Applicants claim a stable lyophilized composition of Cyclophosphamide, wherein the moisture content of the composition is not less than about 3.5% W/W, and the composition can be reconstituted in less than about 120 seconds, see claim 10.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Alam et al. ‘060 discloses a lyophilized composition comprising Cyclophosphamide and mannitol (i.e., excipient or bulking agent), the moisture is between 4.5 and 5.9 percent, and the lyophilized composition is stable at temperature at 4 °C, room temperature or 30 °C for up to three months, see columns 5 and Table I, II and III in column 8.
Francis et al. ‘699 discloses a process of preparing a  lyophilized composition comprising: a solution containing Cyclophosphamide, mannitol and water  are frozen between -20 °C  and -50 °C, and a shelf temperature (i.e., annealing temperature) between 20 °C  and 25 °C, and the final dried product   lyophilized composition with a moisture between 2% to 7%, see Example in column 10.
Baheti et al. disclose a process of making a  lyophilized composition comprising Cyclophosphamide and mannitol, wherein mannitol is the excipient agent , see Tables 1 and  2 on pages 44 and 50. Baheti et al.  also disclose that an annealing step is optional necessitated for crystallization  during a lyophilization process, see Figure 2 on page 42 and Figure 6 on page 48.
Beijnen et al. disclose a chemical stability after reconstitution for a lyophilized composition comprising Cyclophosphamide, and the reconstitution time is within 20 seconds.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Alam et al. ‘060 is that Alam et al. ‘060  is silent on the instant annealing step of the instant composition.  It is noted that the instant annealing step is an optional step for crystallization during the process of lyophilization, see Baheti et al.  Therefore the term “the annealing step is done at a temperature above 0 °C”  of the composition in claim 1 does not obtain any patent weight.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-10  prima facie obvious because one would be motivated to employ the compositions,  processes of making of Alam et al. ‘060, Francis et al. ‘699, Baheti et al.  and Beijnen et al. to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art Alam et al. ‘060, Francis et al. ‘699, Baheti et al.  and Beijnen et al. to be useful for the purpose, i.e., for  a 
lyophilized composition comprising Cyclophosphamide and its process of making...
          .[T]he idea of combining them flows logically from their having been individually taught in 
           the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), 
           see MPEP 2144.06. 
The motivation to make the claimed compositions and processes of making derived from the known composition and  processes of making of Alam et al. ‘060, Francis et al. ‘699, Baheti et al.  and Beijnen et al. would possess similar activity to that which is claimed in the reference.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

September 12, 2022